Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about July 17, 2008, which, to the extent appealed from, upon a finding that respondent mother permanently neglected and severely and repeatedly abused the subject child, terminated respondent’s parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The evidence at the dispositional hearing supports the determination that it was in the best interests of the child to terminate respondent’s parental rights so as to facilitate the child’s adoption by his foster parents, with whom he has lived for most of his life and developed a close relationship, and who have tended to his psychiatric and developmental needs (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). The circumstances presented do not warrant a suspended judgment (see Matter of Shaka Efion C., 207 AD2d 740, 741 [1994]). Concur—Gonzalez, EJ., Mazzarelli, Nardelli, Acosta and AbdusSalaam, JJ.